Title: To Thomas Jefferson from Benjamin Stoddert, 14 March 1801
From: Stoddert, Benjamin
To: Jefferson, Thomas



Sir
Navy Depart. 14 March 1801.

I understand from the letter with which you honored me, of yesterdays date, that I am not to send the letter I proposed, to Mr Marbury—but that, as it makes a part of my representation to you, it may be recorded in the books of the office, which I will have done.

I confess it would have been more agreeable to me, to have sent the letter to Mr Marbury, because the contractors have been taught to expect that I would have the disputed point settled while I remained in office—not from an Idea that it would be the disposition of any person who might execute the duties of the Navy Department, under your administration, to deny them Justice—but from the apprehension that their claim to the Philadelphia prices, might not be so well understood as by the person under whose authority they made the contracts.
In the case of the Southern contracts, a positive rule could not well be applied at this time—& for any rule which mitigates the hardship of their case, they must be indebted to the Indulgence of Government—in the case of the contractors here, a rule could be applied, a rule too which the Contractors think and which I confess I also think, must in Justice govern in the settlement with them. I think it must govern, because both they & the Public agent who contracted with them, concur in agreeing that they were made to understand the prices agreed on, were the Phila. prices—even at these prices they will probably be loosers by their contracts.
I thought it due to the persons interested & to myself, to say this much in explanation—and have the honor to be, with
great respect Sir yr. most obed. Serv

Ben. Stoddert

